DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2, 5, 7, 10, 13-19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2015-35780).
	
Regarding Claims 2, 5, 7, 10, 13-15 Park teaches Compound 2-40 (pg 19):


    PNG
    media_image1.png
    356
    303
    media_image1.png
    Greyscale

	Compound 2-40 shows R24 = -Z-Ra, Z1 L1 and L2 = single bond, Ar2 and Ar3 = biphenyl groups; remaining R(s) = H; Z = single bond; Ra = formula 1 (a) located at R24 which is out of scope by amendment.
	Park teaches a generic material (machine trans. 82) referred to as P82:

    PNG
    media_image2.png
    165
    217
    media_image2.png
    Greyscale

Compound 2-40 is a simple derivative of P82 wherein the diarylamine group is bonded as applicant R24 as opposed to R23 as required by independent claim 1. P83 shows 
	One such variant reading on applicants’ Formula 2-1 shows R23 = -Z-Ra, Ra = formula 1 (a), Z, Z1 L1 and L2 = single bond, Ar2 and Ar3 = biphenyl groups; remaining R(s) = H. 
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic P82 by selecting from various functional equivalent ring system positions which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 2, 5, 7, 10, 13-15).

Regarding Claims 16-19, 21, 23, Park teaches an OLED (paragraphs 137-138, machine trans.):



    PNG
    media_image3.png
    662
    880
    media_image3.png
    Greyscale

Compound 2-40 can be used in the light emitting layer or the hole transport layer (paragraph 142, machine trans.) (per claims 16-18, 21, 23).
The light emitting layer host includes 9,10-dinaphthyl-anthracene OLED (paragraph 315, machine trans.) which reads on applicants’ Formula 5 wherein Ar11 and Ar12 are naphthyl groups, R(s) = H (per claim 19).

Allowable Subject Matter

Claims 6, 20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
-HAr (per claim 6)
The claimed compound in an electron transport layer (per claim 20)
The claimed compound in a blocking layer (per claim 22)

Response to Amendment
The Park reference has been utilized on the basis of obviousness which addresses applicants’ amendments in the above rejections. The applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786